In The

                                 Court of Appeals

                     Ninth District of Texas at Beaumont

                               ________________

                                NO. 09-21-00283-CV
                               ________________

                           IN THE INTEREST OF C.S.

_______________________________________________________________________

                    On Appeal from the 279th District Court
                           Jefferson County, Texas
                          Trial Cause No. F-238,543
________________________________________________________________________

                           MEMORANDUM OPINION

      Mother appealed from an order terminating her parental rights to her

daughters, Casey and Mary.1 In her appeal, Mother argues that the evidence

presented to the trial court was legally and factually insufficient to support the trial

court’s findings terminating her parental relationship with Casey and Mary,

including the trial court’s best-interest finding. 2 Based on our review of Mother’s


      1
         We use pseudonyms for the names of the minors and those of their family
members to protect the minors’ identities. Tex. R. App. P. 9.8(b)(2) (allowing courts
to protect the identities of minors in parental-rights termination cases).
       2
         The trial court terminated Mother’s rights on three predicate grounds,
including condition endangerment and conduct endangerment. See Tex. Fam. Code
                                           1
arguments, we conclude that the record contains sufficient evidence to support the

trial court’s findings as to endangerment and the children’s best interest; for those

reasons, we will affirm.

                                   I. Background

A. Pre-Removal Events and Initiation of Suit

      Prior to filing suit Casey, then two and one-half years old, was found alone,

outside, at Mother’s apartment complex. This event triggered an investigation into

Mother’s apparent neglectful supervision of Casey, and Mother consequently agreed

to Casey’s voluntary placement with M.A., Mother’s cousin. The following month,

four-month-old Mary was determined to have been exposed to both marijuana and

cocaine, and she, also, was placed with a maternal relative. 3

      Mother eventually took a drug test and tested positive for both marijuana and

methamphetamines; although Mother acknowledged her marijuana use, she denied




Ann. § 161.001(b)(1)(D) and (E). The trial court further found that Mother had and
continues to have a mental or emotional illness or a mental deficiency rendering her
unable to provide for the needs of the children; this illness or deficiency was found
likely to continue to prevent Mother from providing for the children’s needs until
the children reached adulthood. See Tex. Fam. Code. Ann. § 161.003(a)(1), (2). The
parental rights of Casey’s father and Mary’s father were also terminated, but neither
of them appealed the termination order.
       3
         Evidence also revealed that Mary had tested positive for marijuana when she
was born, indicating that Mother used and/or was exposed to marijuana while she
was pregnant with Mary.
                                          2
using either methamphetamines or cocaine, and therefore could not comprehend or

explain the positive results for these substances in her and Mary’s drug tests.

      Despite having agreed to permit the children to remain in their then current

placement locations, three and one-half weeks later, Mother took the children,

ostensibly because she inaccurately believed that the case was closed and that she

was permitted to do so. This event resulted in the Texas Department of Family and

Protective Services (“the Department”) initiating this suit on December 29, 2020,

with the goal of reuniting the family, or in the alternative, of terminating Mother’s

parental rights. As a result, the trial court issued a Writ of Attachment to regain

physical custody of the children. The removal affidavit attached to the Department’s

petition referenced these previous incidents and others that reflected poorly on

Mother’s fitness as a parent, and therefore sought Temporary Managing

Conservatorship of both children.

      In March of 2021, after the Department learned that Mother’s parental rights

to another child, David, had been previously terminated, it sought and was granted

a determination of aggravated circumstances. 4 This determination enabled the




      4
        The appellate record contains extensive information about David and the
circumstances of his removal from Mother’s care, but that information appears to
have only minimal relevance to the matter currently before us, and therefore will not
be discussed further.
                                        3
Department to accelerate the pace of the suit while discontinuing payment for

services that Mother otherwise would have received pursuant to her service plan.

      After several continuances and changes of Mother’s legal representation, the

trial court remotely conducted a trial on September 7, 2021. As a result of the

evidence at that trial, the trial court issued an Interlocutory Order of Termination,

and signed an Order of Termination on December 10, 2021.

B. Evidence at Trial

      1. Testimony of Caseworker Kenya Holder-McCurley

      Kenya Holder-McCurley, Child Protective Caseworker, described the reasons

that Casey and Mary were removed from Mother’s care, as set forth above.

Following the children’s removal, the matter was transferred to Family Based Safety

Services, and Mother was directed to follow all recommendations, including

completing a twelve-week parenting class and a substance-abuse assessment,

maintaining her mental health, and submitting to random drug screens. Despite the

requirement that she remain drug free, Mother continued to test positive for

marijuana. In Holder-McCurley’s opinion, Mother was making only a token effort

to comply with her service plan, and it was in the children’s best interest that

Mother’s parental rights be terminated.




                                          4
      2. Testimony of M.A.

      M.A., Mother’s cousin and Casey’s caregiver, testified that Casey had thrived

during the seventeen months that Casey had resided with her, and she planned to

adopt Casey if Mother’s parental rights were terminated.

      Having known Mother since childhood, M.A. was familiar with Mother’s

mental health struggles, specifically depression, and with Mother’s misuse of her

prescription psychotropic medication, which interfered with Mother’s ability to

optimally parent her children.

      M.A. also described her interactions with Mother regarding the particular

events giving rise to this case and recalled that at the time of Casey’s venture outside

the apartment, Mother stated that she (Mother) had gone to the store and had left

Casey with a person who did not watch Casey closely, resulting in the child leaving

the apartment on her own. As for the events of late December of 2020, when Mother

took the children from their grandfather’s residence, M.A. stated that Mother “sped

off” with the children. M.A. followed Mother’s vehicle, but Mother drove “very,

very fast,” and was “weaving in and out of traffic[,]” in a clear attempt to prevent

M.A. from following her and learning where Mother was taking the children. M.A.

considered this situation dangerous for the children, noting that Mother’s erratic

driving nearly resulted in an accident.




                                           5
      3. Testimony of Mother

      Contrary to M.A.’s testimony, Mother testified that Casey got out of the

apartment while she (Mother) was taking a nap. She further testified that she took

the children in late December of 2020 because she erroneously believed that the case

was closed and that she was authorized to do so. She acknowledged her evasive

driving maneuvers but testified that her actions were justified because M.A. had no

reason to keep the children from their own mother. She denied having been under

the influence of marijuana at the time Casey got out of the apartment but did not

specify whether she had or had not been using illicit drugs at the time she took the

children in violation of their agreed placements.

      As for the requirement that she complete a parenting class, an element of her

service plan, Mother testified that the teacher stopped teaching her initial twelve-

week class after only six weeks. Mother, herself, made the decision to discontinue

attending her subsequently assigned parenting class because she disagreed with the

teacher’s approach to the subject. Mother testified that she has faithfully attended

AA/NA meetings, as required, and has obtained the necessary evidence of

attendance, but it appears that that evidence was never provided to either the

Department or the trial court. Mother has not, however, obtained a sponsor because

she does not consider herself an addict. Mother also pointed to her two negative drug

tests from February and March of 2021 and explained that her previous tests were

                                          6
positive because the marijuana she had used was working its way out of her system.

Mother attempted to explain her inconsistent medication use by stating that she was

working with her doctor to identify the medication that worked best for her but did

not explain why she sometimes took too much of her prescribed medication, as M.A.

testified.

       She further testified that she loved her children and did not want the court to

terminate her parental rights.

                                 II. Standard of Review

       The decision to terminate parental rights must be supported by clear and

convincing evidence. Tex. Fam. Code Ann. § 161.001(b). Under the Family Code,

“‘[c]lear and convincing evidence’ means the measure or degree of proof that will

produce in the mind of the trier of fact a firm belief or conviction as to the truth of

the allegations sought to be established.” Id. § 101.007; In re J.L., 163 S.W.3d 79,

84 (Tex. 2005). The movant must show that the parent committed one or more

predicate acts or omissions and that termination is in the child’s best interest. See

Tex. Fam. Code Ann. § 161.001(b)(1), (2); In re J.L., 163 S.W.3d at 84.

       In reviewing the legal sufficiency of the evidence in a parental rights

termination case, we must consider all the evidence in the light most favorable to the

finding to determine whether a reasonable factfinder could have formed a firm belief

or conviction that the finding was true. In re J.O.A., 283 S.W.3d 336, 344-45 (Tex.

                                           7
2009) (quoting In re J.F.C., 96 S.W.3d 256, 266 (Tex. 2002)). We assume the

factfinder resolved disputed facts in favor of its finding if a reasonable factfinder

could do so, and we disregard all evidence that a reasonable factfinder could have

disbelieved. Id. In a factual sufficiency review, we “give due consideration to

evidence that the factfinder could reasonably have found to be clear and

convincing.” In re J.F.C., 96 S.W.3d at 266. We must determine “‘whether the

evidence is such that a factfinder could reasonably form a firm belief or conviction

about the truth of the State’s allegations.’” Id. (quoting In re C.H., 89 S.W.3d 17, 25

(Tex. 2002)). “If, in light of the entire record, the disputed evidence that a reasonable

factfinder could not have credited in favor of the finding is so significant that a

factfinder could not reasonably have formed a firm belief or conviction, then the

evidence is factually insufficient.” Id.

                                     III. Analysis

A. Statutory Grounds D and E

      In her first two issues, Mother challenges the sufficiency of the evidence to

support termination of her parental rights under sections 161.001(b)(1)(D) and (E)

of the Texas Family Code. See Tex. Fam. Code Ann. § 161.001(b)(1)(D) and (E).

As to these subsections, Mother argues that the evidence is legally and factually

insufficient because the evidence did not show that the children were harmed or

endangered by either their living conditions or by Mother’s course of conduct. In her

                                           8
fourth point of error, Mother contends that the evidence was legally and factually

insufficient to support the trial court’s finding that it was in the children’s best

interest to terminate her parental rights.

      We are required to consider the sufficiency of the evidence pursuant to

Sections 161.001(b)(1)(D) or (E) if challenged. See In re N.G., 577 S.W.3d 230,

235-36 (Tex. 2019). If the evidence is sufficient as to one of these, it will not be

necessary to address the other predicate grounds because sufficient evidence as to

only one ground in addition to the best interest finding is all that is necessary to

affirm a termination judgment. See id. at 232-33. Because the evidence of statutory

grounds D and E is often interrelated, we may consolidate our review of the evidence

supporting these grounds. See In re J.L.V., No. 09-19-00316-CV, 2020 WL

1161098, at *10 (Tex. App.—Beaumont Mar. 11, 2020, pet. denied) (mem. op.).

Endangerment arises when a parent’s conduct jeopardizes the child’s emotional or

physical health or to expose a child to loss or injury. See In re S.R., 452 S.W.3d 351,

360 (Tex. App.—Houston [14th Dist.] 2014, pet. denied).

      Under subsection D, parental rights may be terminated if clear and convincing

evidence supports the conclusion that the parent “knowingly placed or knowingly

allowed the child to remain in conditions or surroundings which endanger the

physical or emotional well-being of the child[.]” Tex. Fam. Code Ann. §

161.001(b)(1)(D). Subsection E allows for termination of parental rights if clear and

                                             9
convincing evidence supports the conclusion that the parent “engaged in conduct or

knowingly placed the child with persons who engaged in conduct which endangers

the physical or emotional well-being of the child[.]” Id. § 161.001(b)(1)(E).

      Under subsection D, parental rights may be terminated based on a single act

or omission by the parent. In re L.E.S., 471 S.W.3d 915, 925 (Tex. App.—Texarkana

2015, no pet.) (citing In re A.B., 125 S.W.3d 769, 776 (Tex. App.—Texarkana 2003,

pet. denied)). Under that subsection, we examine the time before the children’s

removal to determine whether the environment of the home posed a danger to the

children’s physical or emotional well-being. Id. at 925 (citing In re L.C., 145 S.W.3d

790, 795 (Tex. App.— Texarkana 2004, no pet.)). “A finding of endangerment under

subsection E, however, may be based on conduct both before and after removal.” In

re A.L.H., 515 S.W.3d 60, 93 (Tex. App.—Houston [14th Dist.] 2017, pet. denied)

(citing In re S.R., 452 S.W.3d at 360). “‘[E]ndanger’ means to expose to loss or

injury[.]’” In re N.S.G., 235 S.W.3d 358, 367 (Tex. App.—Texarkana 2007, no pet.)

(quoting Tex. Dep’t of Human Servs. v. Boyd, 727 S.W.2d 531, 533 (Tex. 1987)).

Under subsection E, it is sufficient that the child’s well-being is jeopardized or

exposed to loss or injury. Boyd, 727 S.W.2d at 533; In re N.S.G., 235 S.W.3d at 367.

“‘A child is endangered when the environment creates a potential for danger that the

parent is aware of, but disregards.’” In re L.E.S., 471 S.W.3d at 925 (quoting In re

N.B., No. 06-12-00007- CV, 2012 WL 1605457, at *9 (Tex. App.—Texarkana May

                                         10
8, 2012, no pet.) (mem. op.)). Generally, subjecting a child to a life of uncertainty

and instability endangers the child’s physical and emotional well-being. See In re

R.W., 129 S.W.3d 732, 739 (Tex. App.—Fort Worth 2004, pet. denied).

      In addition, a pattern of drug abuse will support a finding of conduct

endangering a child even if there is no evidence that such drug use caused a physical

or actual injury to the child. Vasquez v. Tex. Dep’t of Protective & Regulatory Servs.,

190 S.W.3d 189, 196 (Tex. App.—Houston [1st Dist.] 2005, pet. denied). A history

of illegal drug use is conduct that subjects a child to a life that is uncertain and

unstable, endangering the child’s physical and emotional well-being. See In re S.D.,

980 S.W.2d 758, 763 (Tex. App.—San Antonio 1998, pet. denied); Dupree v. Tex.

Dep’t of Protective & Regulatory Servs., 907 S.W.2d 81, 87 (Tex. App.—Dallas

1995, no writ). A parent’s drug use, criminal history, and employment and housing

instability prior to and during the case create a course of conduct from which the

factfinder could determine the parent endangered the child’s emotional and physical

well-being. See In re M.C., No. 09-18-00436-CV, 2019 WL 1561824, at *6 (Tex.

App.—Beaumont Apr. 11, 2019, no pet.) (mem. op.); see also In re S.R., 452 S.W.3d

at 361-62 (parent’s drug use may qualify as a voluntary, deliberate, and conscious

course of conduct endangering the child’s well-being); Walker v. Tex. Dep’t of

Family & Protective Servs., 312 S.W.3d 608, 617 (Tex. App.—Houston [1st Dist.]

2009, pet. denied) (illegal drug use may support termination under subsection E

                                          11
because “it exposes the child to the possibility that the parent may be impaired or

imprisoned[ ]”). A parent’s continued drug use when the custody of her child is in

jeopardy supports a finding of endangerment. See In re S.R., 452 S.W.3d at 361-62

(citing Cervantes-Peterson v. Tex. Dep't of Family & Protective Servs., 221 S.W.3d

244, 253-54 (Tex. App.—Houston [1st Dist.] 2006, no pet.)).

      The trial court, sitting without a jury, heard evidence of Mother’s relatively

recent illicit drug use, both before and after the children were removed. Additional

evidence before the trial court indicated that Casey had tested positive for marijuana

exposure, and Mary had tested positive for marijuana shortly after her birth; also,

Mary later tested positive for both marijuana and cocaine. Mother admitted to

marijuana use only and stated that she did not use cocaine. Even assuming, for the

purposes of this case, that this statement is accurate, Mother’s testimony that she

used marijuana is evidence that both Casey and Mary were exposed to marijuana, an

illegal drug, while they were in Mother’s care. Because the applicable case law

referenced above supports the proposition that Mother’s ongoing drug use

endangered her children, regardless of whether the children sustained actual harm,

and because the record contains clear and convincing evidence of Mother’s drug use

while her children’s custody was in jeopardy, we will not disturb the trial court’s

well-supported conclusion that the children were endangered by their living




                                         12
environment that exposed them to marijuana and by Mother’s voluntary, deliberate,

conscious course of conduct in her use of marijuana.

      Although Mother testified that she was drug free at the time of trial, a

statement that finds some support in the two negative drug tests performed earlier

that year, such recent improvements in Mother’s lifestyle do not “‘conclusively

negate the probative value of a long history of drug use and irresponsible choices.’”

In re J.F.-G., 627 S.W.3d 304, 316-17 (Tex. 2021) (quoting In re J.O.A., 283 at 346.

Mother’s attempt to characterize her drug use as having occurred in the “distant

past,” and to invoke the logic of our sister court in Wetzel v. Wetzel, to urge reversal

of the trial court’s decision misapplies Wetzel to the facts before us. 715 S.W.2d 387

(Tex. App.—Dallas 1986, no writ). The Wetzel court observed that the parental

misconduct in question took place four years prior to the termination proceeding and

appeared unlikely to recur. Id. at 390. Under those unique circumstances, the court

considered the evidence insufficient to warrant termination. In this matter, however,

Mother repeatedly tested positive for illicit drugs during the pendency of the CPS

investigation and did not test negative until seven months before her trial date. We

therefore consider this case to be analogous not to Wetzel, but to In re A.M.M., No.

04-20-00511-CV, 2021 WL 1394308 (Tex. App.—San Antonio Apr. 14, 2021, no

pet.) (mem op.). In that case, the court affirmed the termination decision on the basis




                                          13
of evidence establishing that the mother had a long history of alcohol and drug abuse,

as well as numerous presumptively positive tests. Id. at *4-5.

      Mother’s contention that the evidence is insufficient to show endangerment

because of the alleged lack of evidence causally connecting that behavior with

conduct endangering a child misstates the law; endangering conduct, including drug

abuse, need not be directed at the children in question, nor need the children sustain

any injury, for the evidence to warrant the conclusion that the children have been

endangered, as that term is used in the context of a parental rights termination. In re

J.F.-G., 627 S.W.3d at 312 (citing Boyd, 727 S.W.2d at 533). Mother’s reliance on

In re L.C.L. likely is misplaced, because even though the Texas Supreme Court

denied the petition for review, Justice Lehrmann’s concurrence implies that if

presented with a “proper case,” the court probably would decide that no causal nexus

between the drug use and the alleged endangerment would be necessary to find clear

and convincing evidence of endangerment. 599 S.W.3d 79, 84 (Tex. App.—

Houston [14th Dist.] 2020, pet denied; 629 S.W.3d 909 (Tex. 2021).

      Mother has correctly noted that In re A.H., stands for the proposition that

conclusory testimony does not “amount[] to more than a scintilla of evidence[,]” and

therefore is insufficient to support a termination decision. 414 S.W.3d 802, 807 (Tex.

App.—San Antonio 2013, no pet.). Mother also is correct in her observation that

some of the witness testimony in this case was conclusory. The rationale of In re

                                          14
A.H. does not, however, justify a reversal of the trial court’s decision in the case at

bar, because the evidence in each case is appreciably different. In In re A.H., the

only evidence of the best interest element of the case consisted of the caseworker’s

testimony that “termination of all parental rights was in the children’s best interest

‘because the children need a loving family that will care for them and take care of

their needs[.]’” Id. In the instant case, conversely, the record contains ample

evidence that Mother used marijuana on an ongoing basis both before her children’s

removal from her care and during the time that the Department was investigating the

situation and working to reunite the family. Mother admitted to her marijuana use,

and it is difficult to imagine evidence more clear and convincing than that admission.

      Because the evidence of Mother’s ongoing marijuana use constitutes clear and

convincing evidence of both condition endangerment and conduct endangerment,

we will uphold the trial court’s findings as to sections (D) and (E) of § 161.001(b)(1).

We overrule Mother’s first and second issues.

      1. Best Interest of the Children

      In her last issue, Mother challenges the legal and factual sufficiency of the

evidence to support the factfinder’s determination that terminating her parental

rights was in the children’s best interest. Specifically, Mother argues the evidence is

legally and factually insufficient to demonstrate by clear and convincing evidence

that termination of her parental rights is in the best interest of the children because

                                          15
the record is either silent as to the factors set forth in Holley v. Adams, or because

the evidence on these factors favors Mother. 544 S.W.2d 367 (Tex. 1976).

      As Mother has argued, there is a strong presumption that the best interest of a

child is served by keeping the child with his parent. In re R.R., 209 S.W.3d 112, 116

(Tex. 2006); In re D.R.A., 374 S.W.3d 528, 533 (Tex. App.—Houston [14th Dist.]

2012, no pet.); see also Tex. Fam. Code Ann. § 153.131(b). However, prompt and

permanent placement of the child in a safe environment is also presumed to be in the

child’s best interest. Tex. Fam. Code Ann. § 263.307(a). The trial court is given

“wide latitude in determining the best interests of a minor child.” Gillespie v.

Gillespie, 644 S.W.2d 449, 451 (Tex. 1982) (citing Leithold v. Plass, 413 S.W.2d

698 (Tex. 1967)).

      The Family Code outlines nonexclusive factors to be considered in

determining whether a parent is willing and able to provide a safe environment for a

child including: the child’s age and physical and mental vulnerabilities; whether

there is a history of abusive or assaultive conduct by the child’s family or others who

have access to the child’s home; the willingness and ability of the child’s family to

seek out, accept, and complete counseling services and to cooperate with and

facilitate an appropriate agency’s close supervision; the willingness and ability of

the child’s family to effect positive environmental and personal changes within a

reasonable period of time; whether the child’s family demonstrates adequate

                                          16
parenting skills, including providing the child with minimally adequate health and

nutritional care, a safe physical home environment, and an understanding of the

child’s needs and capabilities; and whether an adequate social support system

consisting of an extended family and friends is available to the child. Tex. Fam. Code

Ann. § 263.307(b); see also In re R.R., 209 S.W.3d at 116. The Texas Supreme Court

has articulated several additional factors that may be considered when determining

whether termination of parental rights is in the best interest of the child, including:

the desires of the child, the emotional and physical needs of the child now and in the

future, the emotional and physical danger to the child now and in the future, the

parental abilities of the individuals seeking custody, the programs available to assist

these individuals to promote the best interest of the child, the plans for the child by

these individuals or by the agency seeking custody, the stability of the home or

proposed placement, the acts or omissions of the parent that may indicate that the

existing parent-child relationship is not a proper one, and any excuse for the acts or

omissions of the parent. See Holley, 544 S.W.2d at 371-72 (setting forth the “Holley

factors” and noting “[t]his listing is by no means exhaustive[ ]”). No specific Holley

factor is controlling, and evidence of one factor may be enough to support a finding

that termination is in the child’s best interest. See M.C. v. Tex. Dep’t of Family &

Protective Servs., 300 S.W.3d 305, 311 (Tex. App.—El Paso 2009, pet. denied)

(“Undisputed evidence of just one factor may be sufficient to support a finding that

                                          17
termination is in the best interest of a child.”). Because stability and permanence are

important in a child’s emotional and physical development, termination of parental

rights may be in the child’s best interest when a parent is unable to provide a stable

environment or a reliable source for food, clothing, shelter, and emotional support.

See In re J.D., 436 S.W.3d 105, 119-20 (Tex. App.—Houston [14th Dist.] 2014, no

pet.); In re T.G.R.-M., 404 S.W.3d 7, 17 (Tex. App.—Houston [1st Dist.] 2013, no

pet.). A parent’s past conduct is relevant to determining the parent’s present and

future ability to care for a child. See In re C.H., 89 S.W.3d at 28 (parent’s past

performance as parent is relevant to determination of present and future ability to

provide for child); In re E.D., 419 S.W.3d 615, 620 (Tex. App.—San Antonio 2013,

pet. denied) (factfinder may measure a parent’s future conduct by past conduct). The

best-interest determination may rely on direct or circumstantial evidence, subjective

factors, and the totality of the evidence. In re N.R.T., 338 S.W.3d 667, 677 (Tex.

App.—Amarillo 2011, no pet.). If, in light of the entire record, no reasonable

factfinder could form a firm belief or conviction that termination was in the child’s

best interest, then we must conclude that the evidence is legally insufficient to

support termination. See In re J.F.C., 96 S.W.3d at 266.

      As for the children’s wishes, Mother’s brief contains only the bare,

unsupported assertion that the children “want to be with their mother.” Other

evidence indicated that the children were doing well in their respective placements.

                                          18
Also, because Casey and Mary were only four years old and twenty months old,

respectively, at the time of trial, there was no evidence presented as to the children’s

subjective desires. This factor does not weigh heavily in favor of or against

terminating parental rights.

      Regarding the children’s emotional and physical needs now and in the future,

and the possible emotional and physical danger to them now and in the future, the

record includes reports that the children were removed because of Mother’s drug use

and her inadequate supervision of the children. Even if we were to accept Mother’s

assertion that despite evidence to the contrary, she did not use either

methamphetamine or cocaine, we are left with Mother’s acknowledgement of

marijuana use during the pendency of this case. This evidence supports the trial

court’s conclusion on the best interest element of the case.

      As to Mother’s parental abilities, the evidence showed that Mother has been

diagnosed with depression and anxiety, and that she has not appropriately used her

prescribed medication to manage these diagnoses. Not only has she sometimes taken

too much of her medication, as M.A. testified, Mother’s own words reveal that she

sometimes did not take her medication as directed. Although some of the evidence

in the record indicates that Mother’s mental health symptoms were treatable, this

evidence does not show, as in Wetzel, that Mother’s illness had been successfully

treated, rendering it appropriate to relegate it to the realm of ancient history. Given

                                          19
the ongoing nature of Mother’s mental health issues and the lack of any indication

that these issues can be prevented from recurring, the trial court correctly determined

that Mother’s mental illness adversely affected Mother’s parenting abilities and

prevented her from properly providing for her children’s physical, emotional, and

mental needs. Because of Mother’s substantially diminished parenting abilities, the

children’s best interest is served by terminating Mother’s parental relationship with

them.

        Further addressing Mother’s parenting abilities, we observe that Mother’s

service plan required her to complete a twelve-week parenting class. Her failure to

complete her initial class may be excused by the teacher’s decision to discontinue

the class. Her failure to complete her second class, on the other hand, cannot be

excused by Mother’s disagreement with the teacher’s instruction methods. In fact,

Mother’s decision to stop attending this second parenting class indicates that she was

not even “checking [the] boxes[,]” to try to show compliance with her service plan.

        Mother’s failure to present evidence of her AA/NA attendance further

underscores the impression that she was not complying with her service plan. In In

re D.R.A., as in this case, the evidence indicated that the parent did not have an AA

sponsor, and that the Department was unable to confirm the parent’s AA attendance.

374 S.W.3d at 535. The court stated that such evidence did “not weigh in [the

parent’s] favor[,]” and affirmed the trial court’s termination of parental rights. Id. In

                                           20
In re N.A., the mother presented no evidence that she was “attending her services,”

and provided apparently falsified evidence of her AA attendance. Nos. 02-13-00345-

CV, 02-13-00346-CV, 2014 Tex. App. LEXIS 2377, at *28-29 (Tex. App.— Fort

Worth 2014, no pet.) (mem op.). Although the In re N.A. court did not discuss the

legal ramifications of this evidence, the court affirmed the trial court’s decision to

terminate the mother’s parental rights, thus indicating that it took a dim view of the

mother’s failure to provide any confirmation that she was complying with her service

plan. Id. at 63. Here, as in In re N.A., Mother has failed to document compliance

with her plan of service, and we share the In re N.A. court’s apparent perspective on

this type of omission.

      Another Holley factor particularly applicable to this case is the current and

future physical and emotional danger to the children. 544 S.W.2d 367 at 372.

Mother’s ill-advised decision to take the children in late December of 2020, and her

admitted evasive driving maneuvers during that event, placed the children in

physical danger. There is no indication that Mother would not repeat her actions if

she were permitted to retain her parental status, and the physical danger posed by

the improper operation of a motor vehicle cannot be overstated. See e.g., In re J.F.-

G., 627 S.W.3d at 308. Although Mother has offered an excuse for her driving, and

although Holley requires that this excuse be considered, the trial court apparently did

not consider that excuse persuasive, and we agree with that assessment of it. In

                                          21
response to a question asking why Mother was “speeding away down the highway

when [she] saw [M.A.][,]” Mother testified that M.A. was “trying to pull me over to

get [the children] back[.]” Although Mother’s view of M.A.’s motives is accurate,

as shown by M.A.’s testimony, it does not excuse the arguably reckless driving that

put Casey, Mary, and others at risk of being injured in a collision.

      The combination of Mother’s drug use, her ongoing mental health challenges,

and her decision to drive dangerously while absconding with Casey and Mary,

support the proposition that it is in the children’s best interest to terminate Mother’s

parental rights, lest Mother’s continued poor decisions place the children in further

danger. We have weighed the evidence relevant to the best interest component of the

case, and we conclude that the trial court did not err in determining that the children’s

best interest would be served by terminating Mother’s parental rights. We overrule

Mother’s last issue.

                                   IV. Conclusion

      Given our conclusion that the evidence supports the trial court’s findings

made pursuant to Tex. Fam. Code Ann. § 161.001(b)(1)(D) and (E), and the trial

court’s best-interest finding, we need not address Mother’s additional contention that

the evidence was insufficient to support the finding that her mental illness had

prevented and would continue to prevent her from adequately caring for her children




                                           22
until the children reach adulthood. See Tex. Fam. Code Ann. § 161.003; Tex. R.

App. P. 47.1.

      For this reason, the Order of Termination in trial court cause number F-

238,543 is

      AFFIRMED.




                                           ________________________________
                                                   CHARLES KREGER
                                                         Justice

Submitted on March 29, 2022
Opinion Delivered May 12, 2022

Before Golemon, C.J., Kreger and Johnson, JJ.




                                      23